DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-13 in the reply filed on 22 April 2021 is acknowledged.  The traversal is on the ground(s) that “Applicant respectfully submits that Hoisington does not teach the combination of the shared technical feature as discussed above. Therefore, the shared technical feature of the claims of Groups I and II makes a contribution over the prior art, and thus, the shared technical feature is a special technical feature pursuant to PCT Rules 13.1 and 13.2, and M.P.E.P. § 1850.” This is not found persuasive because the recitation in Group I, namely “a fluid dispensing die” does not define a contribution in the art and therefore no shared special technical feature between the recited groups.  Thus, Group II encompassing claims 14-15, is withdrawn from further consideration.
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The references cited in the information disclosure statements (IDS) submitted on 14 October 2019 and 26 February 2021, have been considered.


Drawings
The drawings received on 14 October 2019 are accepted.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Examiner’s Note
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  Applicant should consider the entire prior art as applicable as to the limitations of the claims.  It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Furukawa et al. (US 8,075,103).
With respect to claim 1, Furukawa discloses a fluid dispensing die comprising: 
a plurality of fluid actuators (Fig. 3, elements 103A, 103B of regions R1-R4) to cause dispensing of a fluid (Column 5, lines 58-66) from respective nozzles (Fig. 1, array of element 122) of the fluid dispensing die (Fig. 3, element 100); 
a first electrically conductive layer (Fig. 4, element 321) including electrically conductive ground structures (Fig. 4, elements 305A1-305A4; Column 7, lines 25-28) to connect respective fluid actuators of the plurality of fluid actuators to 
a second electrically conductive layer (Fig. 4, element 322) that includes a ground bus (Fig. 4, element 307B; Column 7, lines 49-51); and 
vias (Fig. 4, element 323) to connect the electrically conductive ground structures to the ground bus (Column 7, lines 49-55).
The examiner notes to applicant that there is no structure (i.e. controller) and/or functional language (i.e. “means for” and/or “configured to”) that links the dispensing of fluid to the respective nozzles as claimed.  Thus, the limitations concerning how the fluid dispensing die is operated are not seen to further limit the structure of the claims and are not seen to distinguish the structure in view of Furukawa.
[AltContent: textbox (Gaps)][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    509
    729
    media_image1.png
    Greyscale



With respect to claim 10, Furukawa discloses a barrier layer (Fig. 12, element 531) between the first electrically conductive layer (Fig. 12, element 321) and the second electrically conductive layer (Fig. 12, element 322) to inhibit propagation of corrosion between the first electrically conductive layer and the second electrically conductive layer.
The examiner notes to applicant that there is no structure (i.e. controller) and/or functional language (i.e. “means for” and/or “configured to”) that links the operation of fluid dispensing die to the corrosion of the conductive layers as claimed.  Thus, the limitations concerning how the fluid dispensing die is operated are not seen to further limit the structure of the claims and are not seen to distinguish the structure in view of Furukawa.
With respect to claim 11, Furukawa discloses a fluid dispensing die comprising: 
a plurality of fluid actuators (Fig. 3, elements 103A, 103B of regions R1-R4) to cause dispensing of a fluid (Column 5, lines 58-66) from respective nozzles (Fig. 1, array of element 122) of the fluid dispensing die (Fig. 3, element 100); 
a first metal layer (Fig. 4, element 321) including ground return electrodes (Fig. 4, elements 305A1-305A4; Column 7, lines 25-28) to connect respective fluid actuators of the plurality of fluid actuators to a ground (Column 7, lines 34-39), wherein the first metal layer includes gaps (Fig. 4 above) between the ground return electrodes of the first metal layer; and 
a second metal layer (Fig. 4, element 322) including a ground bus (Fig. 4, element 307B; Column 7, lines 49-51) connected to the ground return electrodes (Column 7, lines 49-55).
The examiner notes to applicant that there is no structure (i.e. controller) and/or functional language (i.e. “means for” and/or “configured to”) that links the dispensing of fluid to the respective nozzles as claimed.  Thus, the limitations concerning how the fluid dispensing die is operated are not seen to further limit the structure of the claims and are not seen to distinguish the structure in view of Furukawa.

Allowable Subject Matter
1. Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The primary reasons for allowance for claim 3 is that applicant’s claimed invention includes a fluid dispensing die having a first gap that is formed in a second electrically conductive layer in a space between a first via that connects to a first electrically conductive ground structure of the electrically conductive ground structures and a second via that connects to a second electrically conductive ground structure of the electrically conductive ground structures.  It is this limitation, expressed in the claimed combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.
2. Claims 4-8 are objected to for being dependent upon claim 3.
3. Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the 
4. Claim 13 is objected to for being dependent upon claim 12.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geoffrey Mruk whose telephone number is (571)272-2810.  The examiner can normally be reached on M-F 8-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/GEOFFREY S MRUK/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        05/26/2021